          Case 1:19-cr-00012-RA Document 255
                                         254 Filed 07/01/20
                                                   06/29/20 Page 1 of 1



                                          LAW OFFICES OF
                                       NATALI J.H. TODD, P.C.

NATALI J.H. TODD                                                             26 COURT STREET
MEMBER: NY & MA BAR                                                              SUITE 413
                                                                          BROOKLYN, NY 11242-1134

                                                                          Tel: 718-797-3055
                                                                          Fax: 718-504-3900
                                                                          E-mail: natali_todd@yahoo.com
                                                                          www.natalitoddlawyer.com
June 29, 2020


Hon. Ronnie Abrams
United States District Judge
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

Re:     U.S. v. Brittany Martinez, 19 Cr. 12 (VSB) (RA)
        Temporary Travel Request Modification

Dear Judge Abrams:

         This letter is respectfully submitted to request a modification for Ms. Martinez’s conditions of
release so that she may travel to Florida on July 6, 2020 to spend time with her father who resides in Fort
Myers, Florida, and return on July 17, 2020. Ms. Martinez’s aunt will be driving to and from Florida with
her family on these specific dates and Ms. Martinez will be traveling with them. The government defers to
Pre Trial who consents to this request. Ms. Martinez is mindful of the COVID-19 pandemic and will
continue to be responsible and follow the necessary guidelines. The address of Ms. Martine’s father where
Ms. Martinez will be staying has been provided to pre-trial in an email. Thank you for your consideration
to this request.

Respectfully,
/s/
Natali Todd, Esq.
Attorney for Brittany Martinez

cc: Rena Bolin, PTSO (by email)
    AUSA Jarrod Schaeffer (by email)




                                              Application approved.


                                              SO ORDERED.


                                                                           _____________________
                                                                           Hon. Ronnie Abrams
                                                                           7/1/2020
